Name: Commission Regulation (EEC) No 446/84 of 22 February 1984 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing;  distributive trades
 Date Published: nan

 23 . 2 . 84 Official Journal of the European Communities No L 52/25 COMMISSION REGULATION (EEC) No 446/84 of 22 February 1984 - amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 102/84 (4), limited the quantity of skimmed-milk powder put up for sale by the Member States' interven ­ tion agencies to that taken into storage before 1 November 1983 ; Whereas, having regard to the market situation , that date should be replaced by 1 January 1983 ; HAS ADOPTED THIS REGULATION : Article 1 In Article I of Regulation (EEC) No 2213/76, '1 November 1983 ' is hereby replaced by '1 January 1983'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation' shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1984. ^ For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . I1) OJ No L 163, 22. 6 . 1983 , p. 56 . O OJ No L 249, 11 . 9 . 1976, p. 6 . (&lt;) OJ No L 14, 17 . 1 . 1984, p . 12 .